Citation Nr: 1744848	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-03 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for damage and loss of vision to right eye. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A-L Evans, Counsel







INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from August 1951 to August 1954.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a January 2014 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA).

In January 2016, the Veteran requested a hearing before a Veterans Law Judge at his local VA office, but he withdrew his hearing request in July 2017. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed in this case.

The Veteran asserts that, while in service, damage occurred to his right eye which caused him to lose sight in that eye.  He notes that he was hit with a flashlight by a fellow serviceman.  Shortly after that, he was struck again and became unconscious.  When he woke up, he was in the Ship Hospital.  He reports that the entire right side of his face was swollen and that he could not see out of his right eye.  

Service treatment records reflect that the Veteran was treated for a chalazion of his right eye in March 1952.  A VA treatment record dated in July 1953 shows that the Veteran was diagnosed with a contusion-hemotoma to the right eye.  

The Veteran was afforded a VA examination in September 2013.  The Veteran reported that he had been beaten and lost consciousness while in service.  He noted that his right eye was badly bruised and swollen shut.  The Veteran denied double vision.  The Veteran was diagnosed with contusion of the right eye and chalazion.  The VA examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  The VA examiner stated that the right eyelid chalazion occurred and was excised in February 1952 prior to the July 1953 trauma; therefore, the chalazion could not be a residual of the trauma (furthermore, chalazion was not a likely consequence of trauma); the Veteran denied any sequelae from the chalazion excision and did not recall the event.  The VA examiner noted that there was very little documentation in the Veteran's claims file about the ocular trauma and eyes in general.  

A private medical note received in March 2014, reflects that a private doctor had seen the Veteran a month before due to blurred vision when reading.  The Veteran complained that he had double vision when his head was straight.  The private doctor reviewed military records provided by the Veteran regarding his war injury and his chalazion surgery.  The private doctor noted that there was no correlation between the chalazion surgery and the Veteran's current vision problems.  The private doctor noted that the current diplopia was due to the war injury received causing damage to the eye and eye muscles.  A chalazion or chalazion removal did not cause this kind of trauma.  The records clearly indicated that the chalazion was removed with sequelae.  

After a review of the record. the Board finds that a another VA examination and medical opinion is needed, as it is unclear whether the Veteran does, in fact, suffer from an eye disorder and if so, whether there is a direct nexus between the Veteran's active duty service.  Accordingly, a new VA examination is necessary to decide this claim.  See 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and etiology of the Veteran's claimed right eye disability.  The entire electronic claim file must be reviewed by the examiner.  All tests deemed necessary should be conducted and the results reported in detail.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any current right eye disability had its onset during, or was otherwise caused by the Veteran's active service.  Consider the March 2014 medical opinion in making this determination.  The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

2.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




